Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12, 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.\

Regarding claim 1, it is not clear what it meant by “acquire information of the router.”   Please clarify how and where this information is acquired. 

	Regarding claim 5, it is not clear what it meant by “acquire identification information of the router” as cited in the claim.  Please clarify how and where this information is acquired.  Also please clarify how the “access information” in the parent claim and the “identification information” are related. 



Regarding claim 11, it is not clear what it meant by “acquire identification information of the router” as cited in the claim.  Please clarify how and where this information is acquired.  Also please clarify how the “access information” in the parent claim and the “identification information” are related.

Regarding claim 14, it is not clear what it meant by “acquiring, by the client device, access information of the router.”   Please clarify how and where this information is acquired.

Regarding claim 18, it is not clear what it meant by “acquire identification information of the router” as cited in the claim.  Please clarify how and where this information is acquired.  Also please clarify how the “access information” in the parent claim and the “identification information” are related. 

 Dependent claims 2-7, 9-12, 15-21 are rejected for being depends on respective rejected claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-10, 14-17, 20-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LIU et al. (US 2018/0199265 A1), hereinafter LIU.
Regarding claim 1, LIU discloses a configuration system, comprising: 
a client device (smart device, see figure 1), an embedded device (smart device, see figure 1), and a router (wireless router, see figure 1), wherein the client device is configured to: 
establish a first connection with the embedded device in a point-to-point wireless connection mode; acquire access information of the router (steps 304-308, the smart phone connect with smart home device and provides SSID and password thru device to device connection, see figure 3); and 
send the access information to the embedded device; and the embedded device is configured to establish, based on the access information, a second connection with the router in a Wireless Fidelity (Wi-Fi) mode while maintaining the first connection with the client device (in step 210, the smart home device accesses a network by using the acquired WiFi networking information… the smart home device may connect to a wireless router by using the parsed out SSID and password to access a network, and may further send an authentication request to the connected wireless router by using router authentication information parsed from the WiFi networking information, see ¶ 0130-0131). 
LIU discloses  the embedded device is further configured to: feed back a progress of accessing the router to the client device in real time; and feed back a result of accessing the router when the accessing ends (step 314: the smart home device send feedback information indicating whether access to network is successful, see figure 3). 
Regarding claim 3, LIU discloses the client device is configured to: establish, according to a received selection instruction for an embedded device, a first connection with the selected embedded device in the point-to-point wireless connection mode (the WiFi type smart device 102 may directly connect with the second WiFi type smart device 104 by using WiFi direct without through the wireless router 106, see ¶ 0107; it should be note that the smart phone has either pre-existing relationship with the wireless router); or, acquire identification information of an embedded device, and establish, based on the identification information of the embedded device, a first connection with the embedded device in the point-to-point wireless connection mode (see discovery state 402, figure 4). 
Regarding claim 4, LIU discloses the client device is configured to acquire the access information according to a received operation instruction for the router (the smart phone generate management frame that carries WiFi networking information (including feature code, SSID, and password), and send the management frame to the smart home device, see figure 2). 
LIU discloses the point-to-point wireless connection mode comprises a Wi-Fi Direct mode or a Bluetooth connection mode (the WiFi type smart device 102 may directly connect with the second WiFi type smart device 104 by using WiFi direct without through the wireless router 106, see ¶ 0107), the configuration system comprises a plurality of embedded devices (the home devices may be air conditioner, smart humidifier, smart washing machine, etc…, see ¶ 0107); wherein in the configuration system, the client device is a host device in a group, and the plurality of embedded devices and the router are client devices in the group (the smart device is one of the smart home devices in a group, see ¶ 0107). 
Regarding claim 8, LIU discloses a client device (smart phone, see figure 2), comprising: a processor; and a memory storing a computer program executable by the processor; 
wherein the processor, when executing the computer program, is configured to: establish a first connection with an embedded device in a point-to-point wireless connection mode; 
acquire access information of a router (Step 204: generate management frame that carries WiFi networking information (including feature code, SSID and Password), see figure 2; it should be note that the smart phone has either pre-existing relationship with the wireless router); and 
send the access information to the embedded device; wherein the access information is to instruct the embedded device to establish a second connection with the router in a Wireless Fidelity (Wi-Fi) mode while maintaining the first connection with the 210, the smart home device accesses a network by using the acquired WiFi networking information… the smart home device may connect to a wireless router by using the parsed out SSID and password to access a network, and may further send an authentication request to the connected wireless router by using router authentication information parsed from the WiFi networking information, see ¶ 0130-0131). 
Regarding claim 9, LIU discloses the client device is configured to: establish, according to a received selection instruction for an embedded device, a first connection with the selected embedded device in the point-to-point wireless connection mode (the WiFi type smart device 102 may directly connect with the second WiFi type smart device 104 by using WiFi direct without through the wireless router 106, see ¶ 0107; it should be note that the smart phone has either pre-existing relationship with the wireless router); or, acquire identification information of an embedded device, and establish, based on the identification information of the embedded device, a first connection with the embedded device in the point-to-point wireless connection mode (see discovery state 402, figure 4).

Regarding claim 10, LIU discloses the client device is configured to acquire the access information according to a received operation instruction for the router (the smart phone generate management frame that carries WiFi networking information (including feature code, SSID, and password), and send the management frame to the 
Regarding claim 14, LIU discloses a method for configuring an embedded device, comprising: 
establishing, by a client device, a first connection with an embedded device in a point-to-point wireless connection mode (see steps: 304-310 establishing WiFi direct connection between the Smart Phone and Smart Home Device, see figure 3); 
acquiring, by the client device, access information of a router (Step 204: generate management frame that carries WiFi networking information (including feature code, SSID and Password), see figure 2; it should be note that the smart phone has either pre-existing relationship with the wireless router); and 
sending, by the client device, the access information to the embedded device; wherein the access information is to instruct the embedded device to establish a second connection with the router in a Wireless Fidelity (Wi-Fi) mode while maintaining the first connection with the client device (In step 210, the smart home device accesses a network by using the acquired WiFi networking information… the smart home device may connect to a wireless router by using the parsed out SSID and password to access a network, and may further send an authentication request to the connected wireless router by using router authentication information parsed from the WiFi networking information, see ¶ 0130-0131). 
Regarding claim 15, LIU discloses when the access information instructs the embedded device to establish the second connection with the router in the Wi-Fi mode 
Regarding claim 16, LIU discloses the client device is configured to: establish, according to a received selection instruction for an embedded device, a first connection with the selected embedded device in the point-to-point wireless connection mode (the WiFi type smart device 102 may directly connect with the second WiFi type smart device 104 by using WiFi direct without through the wireless router 106, see ¶ 0107; it should be note that the smart phone has either pre-existing relationship with the wireless router); or, acquire identification information of an embedded device, and establish, based on the identification information of the embedded device, a first connection with the embedded device in the point-to-point wireless connection mode (see discovery state 402, figure 4).
Regarding claim 17, LIU discloses the client device is configured to acquire the access information according to a received operation instruction for the router (the smart phone generate management frame that carries WiFi networking information (including feature code, SSID, and password), and send the management frame to the smart home device, see figure 2).
LIU discloses the point-to-point wireless connection mode comprises a Wi-Fi Direct mode or a Bluetooth connection mode (the WiFi type smart device 102 may directly connect with the second WiFi type smart device 104 by using WiFi direct without through the wireless router 106, see ¶ 0107), the configuration system comprises a plurality of embedded devices (the home devices may be air conditioner, smart humidifier, smart washing machine, etc…, see ¶ 0107); wherein in the configuration system, the client device is a host device in a group, and the plurality of embedded devices and the router are client devices in the group (the smart device is one of the smart home devices in a group, see ¶ 0107).
Regarding claim 21, LIU discloses a computer-readable storage medium having stored therein computer-executable instructions that, when executed by a processor, cause the processor to perform the method for configuring the embedded device of claim 14 (see ¶ 0166, 0194 0195). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5-6, 11-12, 18-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU in view of BROCKWAY, III et al (US 9503636 A2), hereinafter BROCKWAY, III.
Regarding claims 5-6, 11-12, 18-19, LIU fails to explicitly disclose the client device is configured to: acquire identification information of the router; establish, based on the identification information of the router, a third connection with the router in the point-to-point wireless connection mode while maintaining the first connection with the embedded device; and receive the access information from the router when the router allows an embedded device corresponding to identification information sent by the client device to access; the client device receives the access information from the router, receiving, by the client device, identification information of a target embedded device from the router, wherein the target embedded device is one determined by the router to be allowed to access among embedded devices corresponding to identification information sent by the client device correspondingly, sending, by the client device, the access information to the embedded device comprises: sending, by the client device, the access information to the target embedded device based on the identification information of the target embedded device, so that the access information instructs the target embedded device to establish the second connection with the router in the Wi-Fi mode while maintaining the first connection with the client device.
In the same field of endeavor, BROCKWAY, III discloses the smart device 110 request wireless credentials for access point 708,  and the access point 120 send wireless credential for access point 710,  and the smart device 110 send the wireless credentials for access point, step 712.  Responsive to receiving the request for wireless 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate BROCKWAY, III’s teaching of authenticating the remote device and acquiring the access point information by the relaying device in the network taught by LIU in order to make sure the internet of things (IOT) devices are pre-authorized or pre-allowed to access the communication network for providing network’s security. 

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412